141 F.3d 1179
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Theresa TORRICELLAS, Plaintiff-Appellant,v.Susan E. POOLE, Warden;  James Costello, ProgramAdministrator;  D. Dornan, Correctional Officer;  J.V.Gonzalez, Correctional Officer;  Doris Frey, CouncilRepresentative;  A.E. Huyler, Correctional Lieutenant;  JohnLaudeman, Associate Warden;  John Lee, CorrectionalLieutenant;  P. Lockhart, Correctional Officer;  C.Nakagawa, Appeals Examiner;  Frank D. Powell, Chief DeputyWarden, Defendants-Appellees.
No. 97-55369.D.C. No. CV-95-00230-RSWL.
United States Court of Appeals,Ninth Circuit.
.Submitted March 10, 1998.**Decided March 18, 1998.

Appeal from the United States District Court for the Central District of California Ronald S.W. Lew, District Judge, Presiding.
Before FLETCHER, BEEZER, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
California state prisoner Theresa Torricellas appeals pro se the district court's summary judgment in favor of prison officials and a fellow prisoner in her 42 U.S.C. § 1983 action alleging that a Christmas party held in the prison visiting room violated the Establishment Clause, disciplinary charges were filed against her in retaliation for her filing grievances, and the subsequent disciplinary hearings violated her due process rights.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo a district court's grant of summary judgment, see Trimble v. City of Santa Rosa, 49 F.3d 583, 584 (9th Cir.1995) (per curiam), and we affirm for the reasons stated in the magistrate judge's Report and Recommendation filed December 31, 1996, which was adopted in full by the district court's judgment entered on February 5, 1997.  See Torricellas v. Poole, 954 F.Supp. 1405 (C.D.Cal.1997).

AFFIRMED.1


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We have considered and rejected appellant's remaining contentions